       Case 2:11-cr-00097-KJM Document 179 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                            No. 2:11-cr-00097-KJM
12                             Plaintiff,                 ORDER
13           v.
14
     Cosme Rodriguez,
15
                               Defendant.
16

17          Defendant Cosme Rodriguez moves to stay this action pending his appeal of this court’s

18   order denying his motion to vacate his sentence under 18 U.S.C. § 2255. ECF No. 174. This

19   action is administratively stayed until the motion to stay is resolved. Any opposition or
20   statement of non-opposition must be filed within seven days.

21          IT IS SO ORDERED.

22   DATED: April 14, 2021.




                                                    1
